Citation Nr: 1432507	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Margaret Ann Matthews, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to March 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied a rating in excess of 50 percent for the Veteran's service-connected psychiatric disability.  The Board acknowledges that the rating for the psychiatric disability was increased to 70 percent in a January 2012 Decision Review Officer decision and that the Veteran indicated in January 2012 that he was satisfied with the 70 percent rating; however, he also filed a claim for a total rating based on unemployability in January 2012 and that claim appears to be based on his psychiatric disability.  Therefore, the Board has concluded that the Veteran did not intend to withdraw his appeal for a 100 percent rating for his psychiatric disability.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Throughout the pendency of the claim, the occupational and social impairment due to the Veteran's PTSD and major depression has more nearly approximated total than deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD and major depression have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Psychiatric disability is rated at 70 percent when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

According to DSM-IV, a GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran is currently assigned a 70 percent evaluation for PTSD and major depression.  He now seeks a 100 percent disability rating.

The Veteran testified at an April 2011 RO hearing that he took 13 medications per day for his psychiatric conditions.  He had frequent panic attacks, nightmares, and difficulty sleeping.  At night, he felt as though someone was on his bed or grabbing his feet, but no one was there.  He did not like to go out because he had few friends; however, he also did not like staying alone with no one to talk to.  He fought with his children at times.  When he went to a restaurant, he had to sit in a booth near the door so he could easily leave if he had a panic attack.

In a November 2011 VA examination, the Veteran was assigned a GAF score of 40.  The examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he had been getting along better with his wife recently despite some ongoing conflicts.  He had troubled relationships with some of his children but got along with the others.  He enjoyed reading magazines and watching television.  He participated in parades and meetings at the local Shriner's Hall.  

The Veteran also reported having memories about his in-service stressor almost every other night.  He often woke up in a cold sweat thinking someone was calling his name.  He napped frequently during the day due to his difficulty sleeping at night.  He had flashbacks at least 4 to 5 times per week, and sometimes as often as 2 to 3 times per night after waking up from a nightmare.  He did not try to avoid painful memories, but instead frequently looked through old newspapers and mementos reminding him of war.   He engaged in few activities outside the home because he was unmotivated to do them alone or to seek out new companions.  He felt like there was no future for him because of his age and because his relationships with his children and other relatives were so troubled.  He often thought about his last days and how he wanted things done.

The Veteran further reported experiencing increased irritability and anger over the past couple of years.  He often found it hard to concentrate and to remember anything he did not write down.  He usually felt depressed, alert and watchful.  He was easily startled.  His appetite was poor.  When at a movie theater, he felt the need to sit by the door.  In a restaurant, he looked for a booth so he would feel more protected.  He generally liked to be away from people unless it was a structured situation.  He felt helpless and worthless because he could not deal effectively with interpersonal challenges.  

Finally, the examiner noted that the Veteran's speech was very circumstantial and tangential, and he often responded to a question with an unrelated story.  He had recurrent and distressing recollections and dreams of his in-service stressor, and acted or felt as if the traumatic event were recurring.  He had markedly diminished interest or participation in significant activities; felt detached or estranged from others; and had restricted range of affect, hypervigilance, and exaggerated startle response.  He was depressed, anxious, suspicious, and unable to establish and maintain effective relationships.

The Veteran underwent another VA examination in May 2012 and was assigned a GAF score of 50.  The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran denied suicidal and homicidal ideation, excessive worry, panic attacks, obsessive thoughts, and paranoia.  He complained of anxiety, nightmares, sleep impairment, memory loss, and depression.  He sometimes got into arguments with others.  He had markedly diminished participation in significant activities and attempted to avoid thoughts, feelings, people, or places that reminded him of his stressor.  He stopped working about 10 years ago and appeared to have functioned adequately at his assignments, despite having personality conflicts with others.  The examiner found that his psychiatric disabilities had real limitations on social and occupational functioning, but the limitations were not total. 

An August 2013 VA examiner gave the Veteran a GAF score of 50.  His irritability had increased, partly because he sat at home making preparations for his death.  He had more issues with authority and self-control than in the past.  He continued to have frequent nightmares and awoke feeling frightened, sweaty, and a little shaky.  He reported many symptoms of depression, including sadness, anhedonia, decreased interest in activities, indecisiveness, low energy, and fatigue.  He felt guilty about certain events in the war.  He had suicidal ideation when he argued with his children.  He felt intense psychological and physiological distress at exposure to cues that resembled an aspect of the stressor; made efforts to avoid activities, places, and people that aroused recollections of the stressor; had markedly diminished interest or participation in significant activities; felt detached or estranged from others; had restricted range of affect; and had a sense of a foreshortened future.  He had difficulty sleeping and concentrating, hypervigilance, and exaggerated startle response.  He was depressed, anxious, and suspicious; had mild memory loss; and had speech that was circumstantial and intermittently illogical, obscure, or irrelevant.  He had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The physician concluded that while the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, they did not render him unemployable.  Although he had problems getting along with others, he worked successfully until his retirement.  However, it was easier for the Veteran to work alone or with only a few people. 

A therapy progress note from May 2013 indicates that the Veteran had struggled with rage and anger since service.  His PTSD had interfered with his marriage and family life.  He got into many arguments that he later realized were not about important issues.  He became angry instantly if he perceived that someone had made a critical remark about something personal or important to him.  The therapist opined that he would be a danger to himself and others in any kind of work setting, either paid or voluntary, despite his best efforts to manage his rage and anger.  The therapist added that he had witnessed the Veteran's temper rapidly accelerate to the point of physical danger, which required staff intervention.  In September 2013, another physician agreed that the Veteran's PTSD was disabling.

The Veteran's wife submitted a statement in November 2013.  She wrote that the Veteran's PTSD was getting considerably worse.  He flew into a rage and argued with people who angered him.  He did not sleep at night due to nightmares of his time in the service.  She had difficulty reaching out to him because he would get upset and shut himself in a room.  

At his May 2014 hearing, the Veteran testified that he occasionally used to get in trouble at work due to outbursts of anger.  He had a history of being unable to socially integrate and had recently walked out of a group therapy session because he did not want to sit with people.  He had auditory hallucinations.  

Analysis

The Board finds that throughout the period of the claim the Veteran's PTSD and major depression have resulted in occupational and social impairment that has more nearly approximated total than deficiencies in most areas.  His GAF scores range from 40 to 50, indicating serious symptoms or serious impairment in social, occupational, or school functioning.  He has consistently reported experiencing depression, irritability, anger, memory loss, nightmares, recurrent flashbacks, and difficulty sleeping and concentrating.  He has trouble getting along with his wife and children.  He has markedly diminished participation in significant activities due to lack of motivation and friends.  He is uncomfortable in many social settings.  He experiences auditory hallucinations and suicidal ideation.  

Also, while one physician noted that the Veteran was not totally unemployable, his therapist stated that he would be a danger to himself and others in any kind of work setting.  The Veteran often flew into a rage if anything upset him.  The therapist added that he had witnessed the Veteran's temper rapidly accelerate to the point of physical danger, which required staff intervention.  

Therefore, the Board is satisfied that a 100 percent rating is warranted for the Veteran's PTSD and major depression throughout the period of the claim.



ORDER

A disability rating of 100 percent for PTSD and major depression is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


